IN THE COURT OF APPEALS OF TENNESSEE
                                                                        FILED
                                                                       April 16, 1999
                                AT KNOXVILLE
                                                                     Cecil Crowson, Jr.
                                                                    Appellate C ourt
                                                                        Clerk




GEORGE LANGSTON CLARK,                  )     KNOX CHANCERY
                                        )
      Plaintiff/Appellant                     )      NO. 03A01-9807-CH-00224
                                        )
v.                                      )     HON. H. DAVID CATE
                                        )     CHANCELLOR
LINDA LOUISE CLARK,                     )
                                        )
      Defendant/Appellee                )     AFFIRMED



                               JUDGMENT

      This appeal came on to be heard upon the record of the Chancery Court

of Knox County and briefs filed on behalf of the respective parties. Upon

consideration thereof, this Court is of the opinion that there is no reversible

error in the trial court’s judgment.

      It is therefore ORDERED and ADJUDGED by this court that the

judgment of the trial court is affirmed. Costs are assessed to the appellant and

its surety. The case is remanded to the Chancery Court of Knox County for

collection of costs pursuant to applicable law, for which execution may issue if

necessary.



                                  PER CURIAM